317 F.2d 170
Samuel JAMES, Appellant,v.UNITED STATES of America, Appellee.
No. 17155.
United States Court of Appeals District of Columbia Circuit.
Argued February 7, 1963.
Decided April 5, 1963.
Certiorari Denied June 17, 1963.

See 83 S. Ct. 1874.
Appeal from the United States District Court for the District of Columbia; Leonard P. Walsh, District Judge.
Mr. Henry Lincoln Johnson, Jr., Washington, D. C., for appellant.
Mr. William H. Willcox, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker, and Frederick G. Smithson, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and EDGERTON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of housebreaking, larceny and the destruction of movable property. D.C.Code §§ 22-1801, 22-2201, 22-403 (1961). He appeals from a sentence of imprisonment. After reviewing the contentions made, we find no error affecting substantial rights.


2
Affirmed.